DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Pre-Brief Appeal Conference Decision

2.    In accordance with the panel decision of 06/03/2022, prosecution is hereby reopened. A new rejection is set forth below. 
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1- 5, 8-12, 27-30, 34, 39-41 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 1 is indefinite because it requires the openings of the pad to contact the exterior surface of some wells extending from underside of some well plate which is not defined nor even included by the claim language as part of the claimed structure, The same consideration applies to claims 27 and 34, with respect to the ‘exposed’ surface of the pad arranged to ‘contact an underside of some well plate’ where some ‘exterior surface of the wells must be ‘at ‘ the underside. . Also, ‘absorbent’ is a relative term in the given context. It is assumed that any solid material is capable to retain at least some amount of some liquid, depending on multiple parameters [including, nature of liquids and solid surfaces involved, topography, temperature, pressure, et cetera]. 
Furthermore, claims 27 and 34 fail to clearly set forth clear structural inter-relationships between the well ‘exteriors ‘and the underside of the plate. It is also unclear what structural features must define the ‘exposed’ surfaces of the pad, as well as with respect to what object those surfaces must be ‘exposed’. Additionally, in claim 34, it is not clear from the claim language what structural features of the ‘bottom side’ of the pad must configure it for retaining an array of caps, as well as what structural features must configure the caps for being placed over the upper side of the non-included well plate supposed to be placed on top of the pad. 
Claims 46-48 fail to set forth clear structural inter-relationships between the well ‘exterior’ surfaces and the ‘exposed’ surfaces of the pad. 

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1- 4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomoto et al., [US 20100300547]. 
           Referring to claims 1-4 and 8, Nomoto discloses a device comprising, as illustrated in Figures 1A, 2A,  pad 1 having substrate / body 7 with a planar top surface, and a plurality of holes / openings 2 each extending downwardly from the planar top surface into the pad body. Nomoto also explains in paragraph [0037] that the substrate can be made of a broad variety of materials, including a configuration where each opening 2 can have a hydrophilized inner wall’ so as to easily hold [‘absorb’-Ex.] a liquid’. The openings are capable to contact some underside surfaces of wells of a well plate in the manner recited, thus absorbing / removing some amount of some liquid that may be on the underside of the plate with the exterior surfaces of the wells. 
Regarding claims 9-10, Figure 2A further shows frame 8 with floor 6, capable to function as intended by the instant claims.   It is further noted that the features not positively recited as part of the claimed invention [including the wells and the well plate, with all associated details] are not accorded patentable weight when evaluated for patentability. 
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 5, 11, 12, 27-30 34 and 39-41 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Nomoto et al. 
Although Nomoto does not teach the top surface of the pad being recessed, or arranged below he tops of the frame walls, as recited, such frame configuration is routinely employed in the plate assemblies, and it would be clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Nomoto by arranging the pad within the frame in the manner recited, to have additional capabilities to prevent spills and reduce possible contaminations.  It would have been also obvious to arrange a trough around the periphery of the pad, to further reduce spills and contaminations. Additionally, it would be clearly within the ordinary skills to employ caps for the wells and to keep them handy near the pad as recited, depending on particulars of layouts of associated equipment, to even further reduce potential contaminations.  
Allowable Subject Matter

9.	Claims 46-48would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claims.  
Drawings

10.	The drawings, including the replacement figures, are objected to under 37 CFR 1.83(a). It is maintained that the drawings must show every feature of the invention specified in the claims, as well as any structural detail needed for proper understanding of the disclosed invention. However, the instant drawings fail to clearly show the ‘bottom side’ of the pad retaining an array of caps placed over the upper side of the well plate placed on top of the pad, as recited. These recited features must be clearly shown, or canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798